OPINION — AG — ** TRAVEL — PRE PAID EXPENSES ** THE STATE OF OKLAHOMA MAY 'NOT' INSTITUTE A SYSTEM WHERE A STATE EMPLOYEE IS ADVANCED TRAVEL FUNDS FOR OFFICIAL STATE BUSINESS TRIPS, BECAUSE SUCH A SYSTEM WOULD VIOLATE ARTICLE X, SECTION 15, WHICH PROHIBITS THE LENDING OF CREDIT BY THE STATE WHERE THERE IS NO CLAIM ENFORCEABLE IN A COURT OF LAW. (CREDIT, PLEDGE OR LOAN OF CREDIT, TRAVEL FUNDS, STATE EMPLOYEE, PER DIEM, REIMBURSEMENT) CITE: OPINION NO. DECEMBER 8, 1961 — LOGAN, OPINION NO. 63-111, OPINION NO. DECEMBER 14, 1961 — ROGERS (CLAIM, ADVANCE MONEY, TRAVEL EXPENSES) (SUSAN TALBOT)